Case: 3:19-mj-00430-MJN Doc #: 1 Filed: 08/01/19 Page: 1 of 11 PAGEID #: 1

AO 106 (Rev. 04/10) Application for a Search Warrant

UNITED STATES DISTRICT COURT

for the
Southern District of Ohio

Cane, <2: (hg 42g

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

CELLULAR TELEPHONE ASSIGNED
CALL NUMBER (937) 610-8200

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that | have reason to believe that on the following person or property (identify the person or describe the

spy of e ;: 7 :
PRE AT TREATMENT 2 Tile SOUP has authority to ieaue this warrant under 42 U.S.C. §§ 2703(c)(1)(A) and 2711(3)(A)
and Federal Rule of Criminal Procedure 41.

located in the _ District of —_ ___, there is now concealed (identify the

 

 

person or describe the property to be seized):

SEE ATTACHMENT B

The basis for the search under Fed. R. Crim. P. A4l(c) is (check one or more):

m evidence of a crime;
om contraband, fruits of crime, or other items illegally possessed;
property designed for use, intended for use, or used in committing a crime;

Ca person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
21 USC 841 / 846 distribution of controlled substance / conspiracy to distribute controlled substance
21 USC 843(b) use of a communication facility, in facilitating the commission of any act or acts

The application is based on these facts:
SEE ATTACHED AFFIDAVIT

4 Continued on the attached sheet.
Delayed notice of _30_ days (give exact ending date if more than 30 days:

under 18 U.S.C. § 3103a, the basis of which is set a sheet.

~ Applicant ‘sche ai
/ SA LAURENWAGNER,, DEA

/ Printed name and title.

__ } is requested

 

Sworn to before me and signed in my presence. /V\ 4 =)
Date: ant Awd (Ym

Jikdge S Signature
Hon. Michael J. Newman, ULS. Magistrate Judge —

Printed name and title

City and state: DAYTON, OHIO
Case: 3:19-mj-00430-MJN Doc #: 1 Filed: 08/01/19 Page: 2 of 11 PAGEID #: 2

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

IN THE MATTER OF THE SEARCH OF
CELLULAR TELEPHONE ASSIGNED
CALL NUMBER (937) 610-8200

Case No.

 

Filed Under Seal

 

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

I, Lauren Wagner, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

E, I make this affidavit in support of an application for a search warrant under
Federal Rule of Criminal Procedure 41 and 18 U.S.C. §§ 2703(c)(1)(A) for information about the
location of the cellular telephone assigned call number:

a. (937) 610-8200, subscribed to by Ralph Lauren with an address of 2809 Salem
Avenue, Dayton, Ohio (hereinafter “Target Telephone”). The Target Telephone’s
service provider is AT&T, a wireless telephone service provider headquartered at
11760 US Highway #1, North Palm Beach, Florida The Target Telephone is
described herein and in Attachment A, and the location information to be seized is
described herein and in Attachment B.

Z I am a Special Agent with the United States Drug Enforcement Administration
(DEA), that is, an officer of the United States who is empowered by law to conduct
investigations of and to make arrests for offenses enumerated in Title 21, United States Code,
Section 878. The information contained in this Affidavit is either personally known by me or
relayed to me by other law enforcement officers involved in this investigation.

3: Your Affiant has been employed as a Special Agent by the United States

Department of Justice, DEA, since September 2017 and is currently assigned to the DEA Detroit
Case: 3:19-mj-00430-MJN Doc #: 1 Filed: 08/01/19 Page: 3 of 11 PAGEID #: 3

Division Dayton Resident Office, Group D-46. Prior to your Affiant’s employment with the
DEA, your Affiant served as a Criminal Investigator for the New York State Department of
Taxation and Finance Criminal Investigations Division, Cigarette Strike Force from September
2013 to August 2017 wherein your Affiant has investigated financial crimes to include; money
laundering, structuring habits, and cash smuggling. Your Affiant has interviewed numerous
subjects/defendants involved in and/or arrested for tax and drug violations and has participated in
several joint interagency federal and state investigations. In September 2017, your Affiant
reported to DEA Basic Agent Training in Quantico, Virginia. In January 2018, your Affiant
completed the 19 week Basic Agent Training Academy at the DEA Justice Training Center in
Quantico, Virginia. While attending Basic Agent Training, your Affiant received instruction on
topics including narcotics identification, surveillance techniques, methods of operation of
narcotics traffickers, law, evidence handling, undercover operations, current trends/patterns
involving the distribution of narcotics, as well as other areas of drug enforcement.

4, The facts in this affidavit come from my personal observations, my training and
experience, and information obtained from other agents and witnesses. This affidavit is intended
to show merely that there is sufficient probable cause for the requested warrant and does not set
forth all of my knowledge about this matter. Based on the facts set forth in this affidavit, there is
probable cause to believe that violations of 21 U.S.C. §§ 846 and 841; and 21 U.S.C. § 843(b)
have been committed, are being committed, and will be committed by Crawford BOGLE and
others known and unknown to Affiant. There is also probable cause to believe that the location
information described in Attachment B will constitute evidence of these criminal violations and
will lead to the identification of individuals who are engaged in the commission of these

offenses.
Case: 3:19-mj-00430-MJN Doc #: 1 Filed: 08/01/19 Page: 4 of 11 PAGEID #: 4

FACTS ESTABLISHING PROBABLE CAUSE

5. This investigation is currently targeting a Drug Trafficking Organization (herein
after referred to as “DTO”) that collects, transports, and distributes bulk United States Currency
(hereafter referred to as “USC”) that represent the proceeds of drug trafficking activity. As
detailed more fully below, I am aware that Crawford BOGLE (“BOGLE”) serves an integral role
in this DTO and distributes bulk amounts of fentanyl and methamphetamine on its behalf in the
Dayton, Ohio area.

6. BOGLE has a history of drug trafficking activity. During in or around October
2013, he pleaded guilty to a federal drug charge in the United States District Court for Southern
District of Ohio and ultimately received a 70 month term of imprisonment in that case. During
the investigation of that matter, law enforcement recovered quantities of cocaine, crack cocaine,
and marijuana. BOGLE has additional contacts with the criminal justice system, including:
burglary, bribery, menacing, possession of drugs, possession of cocaine, permitting drug abuse,
and possession of drug paraphernalia.

Z I know that, during fall 2018, the Dayton Police Department used an informant to
purchase small quantities of narcotics from BOGLE. Around this same time, I received
information from a DEA Confidential Source (“CS1”) that BOGLE was back on the streets of
Dayton trafficking in narcotics after being released from federal prison. CS1 has relayed
actionable and credible intelligence for the past approximate two years that has led to multiple
arrests and seizures. Given this circumstance, CS1 is deemed to be reliable and credible.

8. In April 2019, I learned that BOGLE was still on federal supervised release.
Around that time, law enforcement was involved in a money pick up of suspected drug proceeds

from BOGLE. During this incident, law enforcement saw BOGLE meet with Dayton Police
3
Case: 3:19-mj-00430-MJN Doc #: 1 Filed: 08/01/19 Page: 5 of 11 PAGEID #: 5

Detective who was working in an undercover capacity (UC). BOGLE placed a plastic bag into a
trash can for the UC; when recovered, the bag was found to contain approximately $30,000.00 in
suspected drug proceeds. BOGLE used the Target Telephone to communicate with the UC
about the transaction on the days leading up to, and on the day of, the $30,000.00 transaction.
After the meeting, law enforcement followed BOGLE and watched as he drove to 4492
Riverside Drive, Dayton, OH, parked in the attached lot, and entered with a key into the
building. Members of the Dayton RO corroborated this observation with prior DPD
surveillances wherein it was determined that BOGLE utilizes apartment B1 within the
aforementioned address.

9, On May 22, 2019, members of the Dayton RO conducted mobile surveillance of
BOGLE wherein BOGLE drove from 4492 Riverside Drive, Dayton, OH to the Cincinnati
Airport. At this time, members of the Dayton RO secured a search warrant for 4492 Riverside
Drive, Dayton, OH. As a result of the execution of this search warrant, a total of approximately
1,061 grams of suspected fentanyl and approximately 2,390 grams of suspected
methamphetamine were recovered from that location.

10. On or about July 29, 2019, the Honorable Walter H. Rice, United States District
Court Judge, authorized the interception of wire and electronic communications over BOGLE’s
phone — namely, the Target Telephone. Pursuant to that order, law enforcement has intercepted
BOGLE on the Target Telephone since on or about July 30, 2019. Since the start of
interception, law enforcement has monitored several calls involving suspected drug trafficking
activity. For instance, on or about July 30, 2019, at approximately 11:53 AM, BOGLE used the
Target Telephone to contact phone number 310-497-0539, and DEA intercepted the ensuing

conversation that occurred between these two telephone numbers. During the call, the user of

4
Case: 3:19-mj-00430-MJN Doc #: 1 Filed: 08/01/19 Page: 6 of 11 PAGEID #: 6

the 310-497-0539 number (UM0539) and BOGLE, using the Target Telephone, engaged in
following telephone conversation concerning a drug transaction. In particular:

UM0539- what’s up

BOGLE- what up playa

UM0539- *U/I (or unintelligible)*

BOGLE- Shit I was callin bout getting one of them to you

UM0539- I’m over here

BOGLE- you down by actually come meet me how we used to do it?

UM0539- uh yea yup you where you at?

BOGLE- Shit im gonna be off main Street somewhere

UM0539- I already got my bitch sitting off main Street off bruce right now so I call her it
comes straight to me so let me know when you ready

BOGLE- sure, all you gotta do is send her to me and imma get ill get you
UM0539- alright you ready where you want her to come to?

BOGLE- I don’t know I’m get at one of these spots on main, | might go down on bruce
on her cuz she aint that far fro me.

UM0539- yea yea yup she I’ll text you the address its on the *U/I* side the the chinese
restaurant as you go down the Hill a Little bit.

BOGLE- by the Barber?

UM0539- yea right by the Barber

BOGLE- hey is that the same girl you always send?
UM0539- yea yup yup

BOGLE- alright imma put that together

UM0539- alright
Case: 3:19-mj-00430-MJN Doc #: 1 Filed: 08/01/19 Page: 7 of 11 PAGEID #: 7

BOGLE- alright
Based on my training and experience, I believe that, during this call, BOGLE, using the Target
Telephone, and UM0539 discuss a drug transaction. UM0539 planned to receive drugs from
BOGLE, and UM0539 would send a woman to obtain them. Through following intercepted calls
between BOGLE, on the Target Telephone, and UM0539, agents learned that BOGLE arranged
to meet directly with UM0539 and gave him the “one,” UM0539 was waiting for as noted in the
call above. Based on my training and experience, I believe that BOGLE used the Target
Telephone to arrange a drug transaction with UM0539 — namely, the delivery of controlled
substances — to UM0539 from BOGLE. Given that BOGLE, the user of the Target Telephone,
has employed this device to participate in a drug deal, BOGLE likely keeps the Target
Telephone with him. Accordingly, location information concerning the Target Telephone will
help identify the location of BOGLE and the places where BOGLE engages in additional drug
trafficking activity.

11. Based on my training and experience, I know that individuals involved in the drug
trade frequently place in fictitious names the cellular telephones that they use to engage in their
drug activity. I believe the name Ralph Lauren is fictitious and based on a well-known fashion
designer. I could not locate a real person to attribute to the name. I believe the location of the
phone will assist in revealing the location of BOGLE as well as aid law enforcement determine
the scope and members of BOGLE’s DTO.

12. Based on my training and experience, I know that AT&T can collect cell-site data
about the Target Telephone. AT&T can also collect E-911 Phase II data about the location of
the Target Telephone, including by initiating a signal to determine the location of the Target

Telephone on AT&T’s network or with such other reference points as may be reasonably

6
Case: 3:19-mj-00430-MJN Doc #: 1 Filed: 08/01/19 Page: 8 of 11 PAGEID #: 8

available. I know that this location information will assist law enforcement identify the user of
the Target Telephone and the locations frequented by the user. Additionally, the location
information may also lead law enforcement to locations at which the user of the Target
Telephone is storing or selling illegal drugs. Additionally, this information will assist law
enforcement observe potential meetings between the user of the Target Telephone and other
individuals with whom he is trafficking narcotics, 7.e., coconspirators.

AUTHORIZATION REQUEST

13. Based on the foregoing, I request that the Court issue the proposed search
warrant, pursuant to Federal Rule of Criminal Procedure 41 and 18 U.S.C. § 2703(c).

14, I further request, pursuant to 18 U.S.C. § 3103a(b) and Federal Rule of Criminal
Procedure 41(£)(3), that the Court authorize the officer executing the warrant to delay notice until
30 days after the collection authorized by the warrant has been completed. This delay is justified
because there is reasonable cause to believe that providing immediate notification of the warrant
may have an adverse result, as defined in 18 U.S.C. § 2705. Providing immediate notice to the
subscriber or user of the Target Telephone would seriously jeopardize the ongoing
investigation, as such a disclosure would give that person an opportunity to destroy evidence,
change patterns of behavior, notify confederates, and flee from prosecution. Moreover, to the
extent that the warrant authorizes the seizure of any tangible property, any wire or electronic
communication (as defined in 18 U.S.C. § 2510), or any stored wire or electronic information,
there is reasonable necessity for the seizure for the reasons set forth above.

15. 1 further request that the Court direct AT&T to disclose to the government any
information described in Attachment B that is within the possession, custody, or control of

AT&T. [also request that the Court direct AT&T to furnish the government all information,
7
Case: 3:19-mj-00430-MJN Doc #: 1 Filed: 08/01/19 Page: 9 of 11 PAGEID #: 9

facilities, and technical assistance necessary to accomplish the collection of the information
described in Attachment B unobtrusively and with a minimum of interference with AT&T’s
services, including by initiating a signal to determine the location of the Target Telephone on
AT&T’s network or with such other reference points as may be reasonably available, and at such
intervals and times directed by the government. The government shall reasonably compensate
AT&T for reasonable expenses incurred in furnishing such facilities or assistance.

16. | further request that the Court authorize execution of the warrant at any time of
day or night, owing to the potential need to locate the Target Telephone outside of daytime
hours.

Ls I further request that the Court order that all papers in support of this application,
including the affidavit and search warrant, be sealed until further order of the Court. These
documents discuss an ongoing criminal investigation that is neither public nor known to all of
the targets of the investigation. Accordingly, there is good cause to seal these documents

because their premature disclosure may seriously jeopardize that investigation.

Respectfully submitted,

 

, 2019

 

 

 

HONGRABLE MICHAEL J. NEWMAN
UNITED STATES MAGISTRATE JUDGE

8
Case: 3:19-mj-00430-MJN Doc #: 1 Filed: 08/01/19 Page: 10 of 11 PAGEID #: 10

ATTACHMENT A
Property to Be Searched

1. The cellular telephone assigned call number (937) 610-8200, subscribed to by Ralph
Lauren with an address 2809 Salem Avenue, Dayton, Ohio (hereinafter “Target
Telephone”), whose service provider is AT&T, a wireless telephone service provider

headquartered at 11760 US Highway #1, North Palm Beach, Florida.

2. Information about the location of the Target Telephone that is within the possession,

custody, or control of AT&T.
Case: 3:19-mj-00430-MJN Doc #: 1 Filed: 08/01/19 Page: 11 of 11 PAGEID #: 11

ATTACHMENT B

Particular Things to be Seized

All information about the location of Target Telephone described in Attachment A for a
period of thirty days, during all times of day and night. “Information about the location of
Target Telephone” includes all available E-911 Phase II data, GPS data, latitude-longitude data,
and other precise location information, as well as all data about which “cell towers” (1.e., antenna
towers covering specific geographic areas) and “sectors” (i.e., faces of the towers) received a

radio signal from the cellular telephones described in Attachment A.

To the extent that the information described in the previous paragraph (hereinafter,
“Location Information”) is within the possession, custody, or control of AT&T, AT&T is
required to disclose the Location Information to the government. In addition, AT&T must
furnish the government all information, facilities, and technical assistance necessary to
accomplish the collection of the Location Information unobtrusively and with a minimum of
interference with AT&T’s services, including by initiating a signal to determine the location of
the Target Telephone on AT&T’s network or with such other reference points as may be
reasonably available, and at such intervals and times directed by the government. The
government shall compensate AT&T for reasonable expenses incurred in furnishing such

facilities or assistance.

To the extent that the Location Information includes tangible property, wire or electronic
communications (as defined in 18 U.S.C. § 2510), or stored wire or electronic information, there

is reasonable necessity for the seizure. See 18 U.S.C. § 3103a(b)(2).
